           Case 1:20-cv-01002-JRN Document 17 Filed 02/26/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

 AWANA CLUBS INTERNATIONAL,                       §
                                                  §
                    Plaintiff,                    §
                                                  §
   vs.                                            §       Civil Action No. 1:20-CV-1002-JRN
                                                  §
 NEWGISTICS, INC., and PITNEY BOWES,              §
 INC.                                             §
                                                  §
                    Defendants.                   §


           Joint Rule 26(f) Report and Stipulation regarding Case Management

         On January 14, 2021, the parties jointly filed their proposed scheduling order in line

with Local Civil Rule 16(b). (See Dkt. 15.) In their proposed scheduling order, the parties

proposed several principles governing discovery in this case, including acceptance of

service by email, logging of privileged documents withheld from production, depositions

limits, and notice of subpoenas. On January 19, the Court entered its own scheduling order

in this case (Dkt. 16) but did not address or expressly adopt the parties’ agreements.

         In addition, the Court’s Scheduling Order set February 26, 2021, as the deadline for

amending pleadings in this case. Since entry of that order, the parties have actively

engaged in good faith settlement discussions. In fact, as of February 25, the parties reached

an agreement-in-principle to resolve this matter. For that reason, the parties jointly

request a 28-day extension of the imminent deadline for the amendment of pleadings,

resetting that deadline to March 26, 2021.

         For these reasons, the parties respectfully file the following Rule 26(f) Report and

Stipulation in line with proposed new Local Civil Rule 16(d) and new Local Civil Rules
         Case 1:20-cv-01002-JRN Document 17 Filed 02/26/21 Page 2 of 4




Appendix N to reaffirm and further memorialize their agreements governing this case in

the event further litigation is necessary and to respectfully request the above-described

extension of time to amend the pleadings in this case in light of their likely settlement.

       Specifically, the parties request that the Court adopt and affirm the parties’

agreements on the following matters:

1.     Deadline to Amend Pleadings. The deadline to amend or supplement pleadings is

       extended by twenty-eight (28) days to March 26, 2021.

2.     Consent to Email Service. The parties consent to service of documents on counsel

       of record by e-mail pursuant to Federal Rule of Civil Procedure 5(b)(2)(E).

3.     Privileged Materials. The parties agree that Federal Rule of Evidence 502 applies

       to the conduct of discovery in this case, and, at the request of the parties, the Court

       orders, consistent with Federal Rule of Evidence 502(d), that Rule 502 applies in

       this case and that disclosure of protected material in this litigation is not a waiver of

       the protection in any other federal or state proceeding. The parties also agree, and

       the Court therefore orders, that any materials protected from discovery by the

       attorney-client privilege or the work product doctrine and created after May 1,

       2020, solely for the purposes of this dispute and litigation, do not need to be

       identified on a log of withheld documents under Rule 26(b)(5), except upon order of

       this Court upon good cause shown.

4.     Depositions. For the purposes of the limitation on the number of depositions that

       can be conducted in this case, a Rule 30(b)(6) deposition is treated as a single

       deposition even though more than one person may be designated to testify if the

       entire Rule 30(b)(6) deposition lasts less than seven hours. Each additional 7 hours



                                              ‐2‐
            Case 1:20-cv-01002-JRN Document 17 Filed 02/26/21 Page 3 of 4




          of Rule 30(b)(6) deposition time, or any fraction thereof, shall constitute an

          additional deposition that counts towards the ten-deposition limit.

5.        Subpoenas to Non‐Parties. A party that serves a subpoena on a non-party (the

          “Issuing Party”) shall include with the subpoena a copy of this Order as well as the

          anticipated confidentiality order and the anticipated electronic discovery order.

          The Issuing Party shall promptly produce to all other parties all documents and

          things obtained from any non-party by subpoena.


Agreed to on February 26, 2021:


     s/ Arthur Gollwitzer III                         s/ Christian Poland

     Arthur Gollwitzer III                            Tricia W. Macaluso
      (Texas Bar No. 24073336)                        Bryan Cave Leighton Paisner LLP
     Michael Best & Friedrich LLP                     JP Morgan Chase Tower
     2700 Via Fortuna, Suite 250                      2200 Ross Avenue, Suite 3300
     Austin, Texas 78746                              Dallas, Texas 75201-7965
     agollwitzer@michaelbest.com                      (214) 721-8000
     512.640.3160                                     tricia.macaluso@bclplaw.com
     Fax: 512.640.3170
                                                      Christian Poland (admitted pro hac vice)
     Attorneys for Defendants,                        Bryan Cave Leighton Paisner LLP
     Newgistics, Inc. and Pitney Bowes Inc.           161 North Clark Street, Suite 4300
                                                      Chicago, Illinois 60601
                                                      312-602-5000
                                                      Fax: 312-602-5050
                                                      christian.poland@bclplaw.com

                                                      Attorneys for Plaintiff,
                                                      Awana Clubs International




                                                ‐3‐
         Case 1:20-cv-01002-JRN Document 17 Filed 02/26/21 Page 4 of 4




                                   Certificate of Service

      I, Arthur Gollwitzer III, an attorney of record in this matter, hereby certify that on
February 26, 2021, I electronically filed the following document:

         Joint Rule 26(f) Report and Stipulation regarding Case Management

with the Clerk of the United States District Court for the Western District of Texas, Austin
Division, using the CM/ECF system, which will send notification and a copy of this filing to
the following counsel of record:

Tricia W. Macaluso
Texas Bar No. 24013773
2200 Ross Ave., Suite 3300
Dallas, TX 75201
214-721-8000
Fax: 214-721-8100
Email: tricia.macaluso@bclplaw.com

Christian Poland (pro hac vice)
161 North Clark Street, Suite 4300
Chicago, IL 60601
312-602-5000
Fax: 312-602-5050
Email: christian.poland@bclplaw.com




                                              By:   /s/ Arthur Gollwitzer III
                                                    Arthur Gollwitzer III




                                             ‐4‐
